Title: To John Adams from C. W. F. Dumas, 25 April 1783
From: Dumas, C. W. F.
To: Adams, John


Monsieur,
Lahaie 25e. Avr. 1783.

Après avoir expédié ma Lettre d’hier, j’ai eu la visite de Mr. Van Berckel de Rotterdam, & vu Mr. son frere & M. De Gyzelaer chez eux. Ces Messieurs sont partis ce matin pour Amsterdam
Dans la Minute projetée des Instructions à dresser pour Mr. V. B——, il y est autorisé de faire mention au Congrès, “qu’on est informé ici, que l’Accession des Etats-Unis à la Neutralité armée a eu lieu.”— On a demandé Explication de cela a G. P.; & la réponse a été vague. En attendant qu’on en reçoive une plus précise, Sur laquelle on insiste, on m’a prié de vous demander, ce que vous croiriez pouvoir en dire. L’information en question, selon moi, ne peut être fondée que sur quelque avis secret du Ministre de cette Rep. à Petersbourg: ou bien, sur quelque confidence faite ici au Gd. Pre. & au Grr. par Mr. M——f, parti pour Paris, ou par le Seigneur qui l’a suivi de près.
Le prompt acheminement de la Note ci-jointe, est recom̃andé à votre bonté. Mr. votre fils, avec ma famille, vous présentent leurs respects
Je Suis avec tout celui qui vous est voué / De Votre Excellence Le très humble & / très obéissant serviteur
C.w.f. Dumas

 
Translation
Sir
The Hague, 25 April 1783

After mailing yesterday’s letter, I had a visit from Mr. Van Berckel of Rotterdam and then called on his brother and Mr. Gyselaar. These gentlemen left this morning for Amsterdam.
In the draft of the instructions for Mr. Van Berckel he is authorized to tell Congress “that we are informed here that the accession of the United States to the Armed Neutrality has taken place.” The grand pensionary was asked for an explanation of this, and his reply was rather vague. Pending a more precise answer, which is insisted upon, I am to ask what you make of this. In my opinion, the information in question can only be based on some secret communication from the Dutch minister at St. Petersburg, or else on some confidential remark made to the grand pensionary and the secretary by Mr. Markov, who left for Paris, or by the gentleman who succeeded him here.
The prompt dispatch of the enclosed note is commended to your kindness. Your son and my family present their respects.
I remain with all those devoted to you, your excellency’s very humble and very obedient servant
C.w.f. Dumas

